Title: To John Adams from George Alexander Otis, 6 July 1820
From: Otis, George Alexander
To: Adams, John


				
					Dear Sir,
					Philadelphia July 6. 1820.
				
				The letter you have done me the honour to address me of the 3d. inst. I have this moment receiv’d; and I am glad that you approve of my undertaking to give Mr. Botta an American dress, even although you do not find him altogether accurate. Since his faults are countenanced by all historians ancient as well as modern, I hope you will be indulgent to him for the Sake of his translator. I think you will see also that he lashes Lord Bute without mercy and is not sparing of delicate Satire towards his partisans; that he is not more tender of the tories, whom he takes pleasure to couple with the Savages and runaway negroes: in his account of Lord Dunmore’s attempts; and I venture to hope that when you have found leisure to cast your eye over the latter part of the Volume, you will find less to disapprove. As you are so good as to express an interest in my enterprise so far as to inquire after the character and history of the Historian, I have enclosed an account of him and of his present work, written by my friend Mr. Walsh, whose “England and America,” I am very happy that you approve; as I feel the praises of my friends almost as much as if addressed to myself. As this is a work of much labour and expence, and as your voice will have great effect upon its success I hope it may be as favourable as justice will warrant. The execution of the translation is all I am answerable for, which I have endeavoured to perform as well as I am capable of. If you will pardon the great liberty, I would beg the favour, when you have perused the review of Mr. Walsh, that it might be republished in one of the Boston Newspapers.With sentiments of the / Sincerest veneration / I have the honour / to be, Dear Sir, / Your Mo. Ob. Svt.
				
					G. A. Otis.
				
				
			